(CAVIUM NETWORKS LOGO) [f53058f5305801.gif]
Exhibit 10.1
July 15, 2009
Sanjay Mehrotra
Re: Position on the Board of Directors of Cavium Networks, Inc.
Dear Sanjay:
     I am very pleased to offer you the position of Director on the Cavium
Networks, Inc. (“Cavium”) Board of Directors (the “Board”). Cavium Networks is a
truly unique company with a number of exciting business opportunities and a very
bright future, and we believe that your experience and background will be a
great addition to our Board of Directors team.
     Upon your acceptance of the terms provided herein, I will recommend to the
Board that you be nominated as a Director, to be appointed at our next Board
meeting which is currently scheduled to take place on July 22, 2009.
     Upon your appointment as a Director, pursuant to the terms of Cavium’s 2007
Equity Incentive Plan (the “Plan”) you be granted an option to purchase up to
50,000 shares of Cavium common stock, at the fair market value on the date of
grant. Your options will vest monthly in equal increments over a 48-month
period, for so long as you continue to serve as a Director, until the entire
grant is vested. In the event there is a Change in Control of Cavium, 100% of
all your unvested stock options will vest immediately upon such a Change in
Control. All terms and conditions of the option will be set forth in the Plan
and Cavium’s form of stock option agreement, grant notice, exercise notice and
other documents relating to the Plan.
     You will receive cash compensation in line with our Board of Directors
compensation plan, with the exact compensation amount depending on which Board
Committees you join. In addition, we will reimburse reasonable out-of-pocket
expenses incurred in connection with your service as a Director in accordance
with Cavium’s established reimbursement policies, including reasonable travel
expenses associated with attending Cavium Board meetings. As you know, as a
Director, you will not be entitled to any of the other benefits that Cavium
Networks makes available to its employees.
     In your capacity as a Director of Cavium, you will be expected not to use
or disclose any confidential information, including, but not limited to, trade
secrets of any former employer or other person or entity to whom you have an
obligation of confidentiality. Rather, you will be expected to use only
information that is generally known and used by persons with training and
experience comparable to your own, that is common knowledge in the industry or
otherwise legally in the public domain, or that is otherwise provided or
developed by Cavium.
     In addition, during the term of your services as a Director and after
termination of such services, you will not disclose any Cavium confidential
proprietary information, or any information of a third party provided to you by
Cavium, which includes but is not limited to, all non-public tangible and
intangible manifestations regarding patents, copyrights, trademarks, trade
secrets, technology, inventions, works of authorship, business plans, data or
any other confidential knowledge without the prior written consent of Cavium.
     This letter and the stock option documentation referred to herein,
constitutes the entire agreement between you and Cavium. This agreement
supersedes any other agreements or promises made to you by anyone, whether oral
or written, and it may only be modified in writing signed by a duly authorized
officer of Cavium.
     If the terms of this letter are acceptable to you, please indicate your
willingness to serve on Cavium’s Board by signing and returning this letter
below.
     Sanjay, I am personally very excited about your joining our board!

            Very truly yours,
      By:   /s/ Syed Ali         Syed Ali        President & CEO
Cavium Networks     

Accepted:

                  /s/ Sanjay Mehrotra     7/22/09   Sanjay Mehrotra Date       
 

 